 Case 19-06251         Doc 20      Filed 04/04/19 Entered 04/04/19 14:15:41                  Desc Main
                                      Document Page 1 of 2


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

IN RE:                                 )           In Proceedings
                                       )           Under Chapter 13
Joseph Ramon Ronduelas                 )
                                       )           Case No.19-06251
Debtor(s).                             )           Honorable Judge Carol A. Doyle
                                       )
                OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
      NOW COMES Capital One Auto Finance, a division of Capital One, N.A., by and through its

undersigned attorney, on its Objection to Confirmation of Chapter 13 Plan, and in support thereof states

as follows:
  1. Capital One Auto Finance, a division of Capital One, N.A., has a security interest in one 2013
     NISSAN Maxima Sedan 4D SV Premium V6, VIN 1N4AA5AP5DC845916, which was properly

     perfected by recording its lien on title. (Please see Exhibit A & B.)
  2. Capital One Auto Finance, a division of Capital One, N.A. alleges the secured claim set forth in

     Debtor's Chapter 13 Plan is unacceptable. Debtor proposes a secured claim in the amount of
     $12,500.00.

  3. Capital One Auto Finance, a division of Capital One, N.A. alleges the vehicle was purchased within
     910 days of the petition date and therefore entitled to the petition balance of $21,835.83.

         WHEREFORE, Capital One Auto Finance, a division of Capital One, N.A., respectfully requests
this Court of entry of an Order denying confirmation and for such other and further relief as the Court

deems just.
                                                                 Respectfully submitted,
                                                                 /s/ Jennifer Rinn
Jennifer Rinn
Rinn Richman Law
P.O. Box 465
Chicago, IL 60690
Phone: (586) 899-5086
jennifer@rinnrichmanlaw.com
 Case 19-06251         Doc 20      Filed 04/04/19 Entered 04/04/19 14:15:41                 Desc Main
                                      Document Page 2 of 2


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

IN RE:                                          )          In Proceedings
                                                )          Under Chapter 13
Joseph Ramon Ronduelas                          )
                                                )          Case No.19-06251
Debtor(s).                                      )          Honorable Judge Carol A. Doyle

             NOTICE OF OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
                           AND CERTIFICATE OF SERVICE

*AN OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN HAS BEEN FILED.

       Please be advised that the attached objection to confirmation of chapter 13 plan shall be presented
on May 07, 2019, at 10:30 AM before the Honorable Carol A. Doyle at 219 South Dearborn, Courtroom
742, Chicago, Illinois 60604 pursuant to the notice generated by the court on April 04, 2019, to the
following parties:
Tom Vaughn
55 E Monroe Street Suite 3850
Chicago,IL 60603
Patrick S Layng
219 S Dearborn St, Room 873
Chicago, IL 60604
Ryan S Fojo
55 E Monroe St Suite #3400
Chicago, IL 60603
ndil@geracilaw.com
       The objection was further served by depositing a printed copy into the US Mail on April 04, 2019,
with postage prepaid at the address listed on the creditor matrix, upon the following parties, others not
served:

Joseph Ramon Ronduelas
3334 N. Panama Ave.
Chicago, IL 60634

                                                                /s/ Jennifer Rinn
                                                                Jennifer Rinn
